internal_revenue_service index no number release date cc ebeo 4-plr-122062-98 date company this is in reply to a request for a ruling concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by company are as follows company is a publicly_held_corporation and a calendar_year taxpayer several of company’s corporate officers have either resigned or intend to resign their positions as employees and corporate officers and all of their duties as such these individuals may continue to perform services as company independent consultants and directors for the remainder of their resignation year and in subsequent years company contends that resignation from their positions as employees and corporate officers does not necessarily equate to separation_from_service with company these persons may be listed pursuant to the executive compensation disclosure rules under the securities exchange act as members of the group of highest-compensated executive officers of company for both the resignation year and for subsequent years based on their deferred bonuses and annual income from consulting contracts some corporate officers who have been listed among the top four officers other than the ceo may at some point in the future resign their positions as company officers although they would continue to receive compensation from option income and possibly from consulting income in subsequent years it is not contemplated that they would reassume their positions as corporate officers of company subsequent to such resignations sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or plr-122062-98 business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees plr-122062-98 although the clarification of covered employees for purposes of sec_162 is defined by reference to sec rules the sec disclosure rules call for additional individuals for whom disclosure would have been required but for the fact that they were not serving as executive officers at the end of the last completed fiscal_year thus individuals may be listed as members of the highest compensated group who are not covered employees for purposes of sec_162 of the code therefore based on the facts as outlined above we rule that for purposes of sec_162 of the code company officers will not be covered employees with respect to any year in which they have resigned their positions as company officers and company employees before the last day of that year or with respect to any subsequent year to such resignation with no intent to resume their duties as officers at anytime in the foreseeable future accordingly no compensation paid to these officers with respect to their resignation year or with respect to any subsequent year in which they do not serve as employee-officers of the company will be subject_to the sec_162 deduction limitation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code no opinion is expressed as to the status of the consultants and or directors as officers or employees of company sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
